—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J., at plea; Parker, J., at sentencing), rendered January 15, 1998, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered ¡that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which *663could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Miller, J. P., Thompson, McGinity and Luciano, JJ., concur.